Title: To Thomas Jefferson from James Bowdoin, 12 June 1808
From: Bowdoin, James
To: Jefferson, Thomas


                  
                     
                        dear Sir,
                     Boston June 12th. 1808.
                  
                  I had the honour to write to you on the 9th instant, & the last evening to receive your friendly & obliging letter of the 29th of May:—I thank you Sir, for your congratulations upon my safe return to my native country: it is truely a cause of Joy & Consolation to me after so long an absence; & so many difficulties & disappointments, as I have experienced:—I will not enter into the causes of these disappointments, nor attempt to point out the means, by which they might have been avoided: Suffice it Sir to say, that the powers of my Commission were so limited, added to the inexplicable conduct of the man, with whom I was associated, that it was impossible my services could contribute to the success of the objects of my appointment: if therefore I have not been able to add to the success of your administration, I trust no blame can be imputed to me, & I believe Enquiry will make it clear, that I have neither wanted industry or zeal, to advance the public interest:—Your Letters of the 10th of July last, & that to which this is a reply, convince me, that you have been apprized of my embarrassed situation; & you will permit me on this occasion to sincerely thank you for relieving me from it; & in the honourable manner, with which you have done it.
                  Permit me Sir to refer you to my late letters for the political opinions, to which they refer; & to hope, that you will be the happy instrument of extricating the United States from the unavoidable difficulties, with which they are surrounded, whilst I subscribe my self with the highest sentiments of attachment and Esteem, dear Sir,
                  Your faithful and obedient Servant.
                  
                     James Bowdoin.
                  
                  
                     P.S. if it shd. not be improper, I shall be much obliged to you to request your private Secretary to forward me Copies of such of your Letters, as did not reach me while I was in europe.
                  
               